—In an action for a judgment declaring that the defendant, Sphere Drake Insurance, PLC, is obligated to defend and indemnify the plaintiff, Main Music Studio, Inc., in an underlying action sounding in assault and negligent hiring and supervision, the plaintiff appeals from so much of an order and judgment (one paper) of the Supreme Court, Queens County (Golia, J.), dated October 30, 1998, as granted the defendant’s motion for summary judgment and declared that the defendant was not obligated to defend or indemnify the plaintiff in the underlying action.
Ordered that the order and judgment is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances of this case, the Supreme Court properly granted summary judgment to the defendant. Mangano, P. J., Thompson, Altman and Luciano, JJ., concur.